Contrary to the defendant’s contention, the People established by clear and convincing evidence the applicability of the fourth override, namely, that there has been “a clinical assessment that the offender has a psychological, physical, or organic abnormality that decreases his ability to control impulsive sexual behavior” (Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 4 [2006]; see People v Martin, 79 AD3d 717 [2010]). The defendant was diagnosed with pedophilia and, accordingly, an override to a level three designation was appropriate (see People v Hoffman, 62 AD3d 976 [2009]).
In any event, even absent the aforementioned override, under the facts of this case, an upward departure to a risk level three was warranted (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 4-5 [2006]; People v Thompson, 31 AD3d 409 [2006]).
The defendant’s remaining contentions are without merit. Rivera, J.E, Balkin, Leventhal and Hall, JJ., concur.